--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1 
 
 
MEMORANDUM OF AGREEMENT
 
Dated: 27th November 2006
Norwegian Shipbrokers’ Association’s Memorandum of Agreement for sale and
purchase of ships. Adopted by The Baltic and International Maritime Council
(BIMCO) in 1956.
Code-name
SALEFORM 1993
Revised 1966, 1983 and 1986/87.



"Leader Vessel Limited Partnership" hereinafter called the Sellers, have agreed
to sell, and "Bulk Leader Inc." - B.V.I.
hereinafter called the Buyers, have agreed to buy
Name: M/V "LEADER"
Classification Society/Class: Lloyd's Register of Shipping
Built: 1983
By: Ishikawajima Aioi, Japan
Flag: Panamanian
Place of Registration: Panama
Call Sign: 3ELK2
Grt/Nrt: 22,112/12,244
Register Number: 8105741
 



hereinafter called the Vessel, on the following terms and conditions:


Definitions
 
"Banking days" are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8. 


"In writing" or "written" means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication. "Classification Society" or "Class" means the Society
referred to in line 4. 


1.
Purchase Price USD 7,000,000 (United States Dollars Seven Million only) in cash.



2.
Deposit



As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within 3 banking days from
the date of this Agreement the signing of the Memorandum of Agreement by both
parties by telefax or e-mail. This deposit shall be placed with Comerica Bank,
two Embarcadero Center #300, San Francisco CA 9411, and held under by them in a
joint account of for the Sellers and the Buyers, in the bank designated by the
Sellers, and shall to be released to the Sellers’ nominated account, in
accordance with joint written instructions of the Sellers and the Buyers, as a
part of the purchase price upon delivery of the vessel. Interest earned on the
deposit, if any, to be credited to the Buyers. Any fee charged for holding the
said deposit shall be borne equally by the Sellers and the Buyers.


3.
Payment



The balance of the said Purchase Price shall be paid in full free of bank
charges to : Comerica Bank, two Embarcadero Center #300, San Francisco CA 9411,
ABA: 121137522 Credit: PLM International, Inc., Acct: 1891533166, Swift Code:
MNBDUS33, against and upon presentation of the original or fax copy of the
protocol of on delivery and acceptance of the Vessel, duly signed by the
Sellers’ and the Buyers’ authorized representatives, but not later than 3
banking days after the Vessel is in every respect physically ready for delivery
in accordance with the terms and conditions of this Agreement and Notice of
Readiness has been given in accordance with Clause 5. 
 
1

--------------------------------------------------------------------------------


This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.


4.
Inspections



a)*        
The Buyers have inspected and accepted the Vessel's classification records. The
Buyers have also inspected the Vessel at/in   on         and have accepted the
Vessel following this inspection and the sale is outright and definite, subject
only to the terms and conditions of this Agreement.



b)*        
The Buyers shall have the right to inspect the Vessel's classification records
and declare whether same are accepted or not within         
The Sellers shall provide for inspection of the Vessel at/in             
The Buyers shall undertake the inspection without undue delay to the Vessel.
Should the Buyers cause undue delay they shall compensate the Sellers for the
losses thereby incurred. The Buyers shall inspect the Vessel without opening up
and without cost to the Sellers. During the inspection, the Vessel's deck and
engine log books shall be made available for examination by the Buyers. If the
Vessel is accepted after such inspection, the sale shall become outright and
definite, subject only to the terms and conditions of this Agreement, provided
the Sellers receive written notice of acceptance from the Buyers within 72 hours
after completion of such inspection.
Should notice of acceptance of the Vessel's classification records and of the
Vessel not be received by the Sellers as aforesaid, the deposit together with
interest earned shall be released immediately to the Buyers, whereafter this
Agreement shall be null and void.



*            
4 a) and 4b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 4a) to apply.



5.
Notices, time and place of delivery



a)
The Sellers shall keep the Buyers well informed of the Vessel's itinerary and
shall provide the Buyers with approximately 21, 14, 7, and 3 days notice prior
of the estimated delivery date time of arrival at the intended place, and 1 day
definite notice of delivery date. of drydocking/underwater inspection/delivery.
When the Vessel is at the place of delivery and in every respect physically
ready for delivery in accordance with this Agreement, the Sellers shall give the
Buyers a written Notice of Readiness for delivery.



b)
The Vessel shall be delivered and taken over safely afloat at a safe and
accessible berth or an Anchorage or buoy in one safe port in range of Worldwide,
as per Charter party at/in in the Sellers' option.



Expected time of delivery: 10th- 29thDecember, 2006 in Sellers' option.


2

--------------------------------------------------------------------------------


Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 29thDecember, 2006 in
Buyers' option.


c)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 48 hours 7 running
days of receipt of the notice or of accepting the new date as the new cancelling
date. If the Buyers have not declared their option within 48 hours 7 running
days of receipt of the Sellers' notification or if the Buyers accept the new
date, the date proposed in the Sellers' notification shall be deemed to be the
new cancelling date and shall be substituted for the cancelling date stipulated
in line 61.
 
If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.



d)
Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.


6.
Drydocking/Divers Inspection (See clause 17 herein)



a)**      
The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the Classification Society of the Vessel's underwater parts below
the deepest load line, the extent of the inspection being in accordance with the
Classification Society's rules. If the rudder, propeller, bottom or other
underwater parts below the deepest load line are found broken, damaged or
defective so as to affect the Vessel's class, such defects shall be made good at
the Sellers' expense to the satisfaction of the Classification Society without
condition/recommendation*.



b)**      
(i) The Vessel is to be delivered without drydocking. However, the Buyers shall
have the right at their expense to arrange for an underwater inspection by a
diver approved by the Classification Society prior to the delivery of the
Vessel. The Sellers shall at their cost make the Vessel available for such
inspection. The extent of the inspection and the conditions under which it is
performed shall be to the satisfaction of the Classification Society. If the
conditions at the port of delivery are unsuitable for such inspection, the
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery port.



(ii)          
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel's
class, then unless repairs can be carried out afloat to the satisfaction of the
Classification Society, the Sellers shall arrange for the Vessel to be drydocked
at their expense for inspection by the Classification Society of the Vessel's
underwater parts below the deepest load line, the extent of the inspection being
in accordance with the Classification Society's rules. If the rudder, propeller,
bottom or other underwater parts below the deepest load line are found broken,
damaged or defective so as to affect the Vessel's class, such defects shall be
made good by the Sellers at their expense to the satisfaction of the
Classification Society without condition/recommendation*. In such event the
Sellers are to pay also for the cost of the underwater inspection and the
Classification Society's attendance.



(iii)         
If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no suitable
dry- docking facilities are available at the port of delivery, the Sellers shall
take the Vessel to a port where suitable drydocking facilities are available,
whether within or outside the delivery range as per Clause 5 b). Once drydocking
has taken place the Sellers shall deliver the Vessel at a port within the
delivery range as per Clause 5 b) which shall, for the purpose of this Clause,
become the new port of delivery. In such event the cancelling date provided for
in Clause 5 b)) shall be extended by the additional time required for the
drydocking and extra steaming, but limited to a maximum of 14 running days.



c)           
If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above



3

--------------------------------------------------------------------------------


(i)           
the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society's rules for tailshaft survey and consistent with the
current stage of the Vessel's survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel's class, those parts shall be renewed or made good at the Sellers'
expense to the satisfaction of the Classification Society without
condition/recommendation*.



(ii)          
the expenses relating to the survey of the tailshaft system shall be borne by
the Buyers unless the Classification Society requires such survey to be carried
out, in which case the Sellers shall pay these expenses. The Sellers shall also
pay the expenses if the Buyers require the survey and parts of the system are
condemned or found defective or broken so as to affect the Vessel's class*.

 
(iii)         
the expenses in connection with putting the Vessel in and taking her out of
drydock, including the drydock dues and the Classification Society's fees shall
be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.



(iv)         
the Buyers' representative shall have the right to be present in the drydock,
but without interfering with the work or decisions of the Classification
surveyor.



(v)          
the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers' or the Classification surveyor's work, if any, and without affecting
the Vessel's timely delivery. If, however, the Buyers' work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers' work
shall be for the Buyers' risk and expense. In the event that the Buyers' work
requires such additional time, the Sellers may upon completion of the Sellers'
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.

 
*            
Notes, if any, in the surveyor's report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.



**          
6 a) and 6 b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 6 a) to apply.



4

--------------------------------------------------------------------------------


7.
Spares/bunkers, etc.



The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board, on order, if any, and on shore. including all navigational aids,
all safety equipments etc. spares and stores broached and unbroached with no
extra cost. All spare parts and spare equipment including spare tail-end
shaft(s) and/or spare propeller(s)/propeller blade(s), if any, belonging to the
Vessel at the time of inspection used or unused, whether on board or not shall
become the Buyers' property, but spares on order are to be excluded. Forwarding
charges, if any, shall be for the Buyers' account. The Sellers are not required
to replace spare parts including spare tail - end shaft(s) and spare
propeller(s)/propeller blade(s) which are taken out of spare and used as
replacement prior to delivery, but the replaced items shall be the property of
the Buyers. The radio installation and navigational equipment shall be included
in the sale without extra payment if they are the property of the Sellers.
Unused stores and provisions shall be included in the sale and be taken over by
the Buyers without extra payment.


The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers' flag or name, provided they substitute for
the replace same an adequate number of with similar unmarked items. Personal and
Charter’s Book, cassetes and Library, forms, etc., exclusively for use in the
Sellers' vessel(s), shall be taken ashore before delivery. excluded without
compensation. Captain's, Officers' and Crew's personal belongings including the
slop chest, log books and original Certificates are to be excluded from the
sale, as well as the following additional items (including items on hire): gas
bottles (oxygen, acetylene, freon) and Videotel Safety videos. There will be
credit for the gas bottles deposit, but none for the videotel. Buyers have the
right to take photo copies of deck and engine log books.


The Buyers shall take over and pay extra for the remaining bunkers onboard at
the time of delivery at the Sellers’ net contract price of last supply as
evidenced by vouchers. Buyers to pay extra for the remaining and unused
lubricating oils (in storage tanks and sealed in unbroached drums) at Sellers’
net contract price of last supply as evidenced by vouchers. and pay the current
net market price (excluding barging expenses) at the port and date of delivery
of the Vessel. Payment under this Clause shall be made at the same time and
place and in the same currency as the Purchase Price.


8.
Documentation



The place of closing: to be agreed


In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, namely: all reasonably, as per normal practice,
required documents for the vessel’s legal transfer of Ownership and new
registry. Same to be mutually agreed and placed in an Addendum to them.


a)           
Legal Bill of Sale in a form recordable in (the country in        which the
Buyers are to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and legalized by the consul of such country
or other competent authority.



b)           
Current Certificate of Ownership issued by the competent authorities of the flag
state of the Vessel.



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.


5

--------------------------------------------------------------------------------


c)           
Confirmation of Class issued within 72 hours prior to delivery.



d)           
Current Certificate issued by the competent authorities stating that the Vessel
is free from registered encumbrances.



e)
Original Certificate of Deletion of the Vessel from the Vessel's registry or
other official evidence of deletion appropriate to the Vessel's registry at the
time of delivery, or, in the event that the registry does not as a matter of
practice issue such documentation immediately, a written undertaking by the
Sellers to effect deletion from the Vessel's registry forthwith and furnish a
Certificate or other official evidence of deletion to the Buyers promptly and
latest to be provided within 4  30 days after delivery of the vessel. However
the Sellers shall provide a letter of undertaking to delete at time of delivery
(four) weeks after the Purchase Price has been paid and the Vessel has been
delivered. 



f)            
Any such additional documents as may reasonably be required by the competent
authorities for the purpose of registering the Vessel, provided the Buyers
notify the Sellers of any such documents as soon as possible after the date of
this Agreement.



At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.


At the time of After delivery the Sellers shall forward hand to the Buyers all
plans, instruction books as they are onboard. the classification certificate(s)
as well as all Plans etc., which are on board the Vessel. Other certificates
which are on board the Vessel shall also be handed over to the Buyers unless the
Sellers are required to retain same, in which case the Buyers to have the right
to take copies. Other technical documentation which may be in the Sellers'
possession shall be promptly forwarded to the Buyers at their expense, if they
so request. The Sellers undertake to forward to the Buyers at the Buyers’
expense and risk, as soon as possible all plans/books/drawings etc. in their
possesion ashore. The Sellers may keep the Vessel's log books but the Buyers to
have the right to take copies of same.


9.
Encumbrances



The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.


10.
Taxes, etc.



Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers' flag shall be for the Buyers' account, whereas similar charges
in connection with the closing of the Sellers' register shall be for the
Sellers' account.


11.
Condition on delivery



The Vessel with everything belonging to her shall be at the Sellers' risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted. However, the Vessel shall
be delivered with her class maintained without condition/recommendation*, free
of average damage affecting the Vessel's present class, and with her
classification certificates and all National/international trading certificates,
as well as all other certificates of the Vessel shall be clean, had at the time
of inspection, valid and unextended without condition/recommendation* by Class
or the relevant authorities at the time of delivery. for minimum 3 months from
time of delivery and all continuous machinery survey cycles to be valid minimum
3 months after delivery."Inspection" in this Clause 11, shall mean the Buyers'
inspection according to Clause 4 a) or 4 b), if applicable, or the Buyers'
inspection prior to the signing of this Agreement. If the Vessel is taken over
without inspection, the date of this Agreement shall be the relevant date. 


6

--------------------------------------------------------------------------------


*            
Notes, if any, in the surveyor's report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.


12.
Name/markings



Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.


13.
Buyers' default



Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.


14.
Sellers' default



Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.
Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.


15.
Buyers' representatives



After the Memorandum of Agreement this Agreement has been signed by both parties
and the deposit has been lodged, in accordance with clause 2 above, the Buyers
shall retain have the right to place upto maximum two (2) representatives only
on board the Vessel for the purpose of familiarization with the vessel at their
sole risk and expense. upon arrival at on or about These representatives are on
board for the purpose of familiarisation and in the capacity of observers only,
and they shall not interfere in any respect with the operation of the Vessel
and/or crew work. The Buyers' representatives shall sign the Sellers' letter of
indemnity forms, prior to their embarkation, stating that the Buyers’
familiarization boarding is always at the risk and expense of the Buyers and
that any and all representative(s) shall be subject to the command of the Master
of the vessel.


7

--------------------------------------------------------------------------------


16.
Arbitration



a)*
This Agreement shall be governed by and construed in accordance with English law
and any dispute arising out of this Agreement shall be referred to arbitration
in London in accordance with the Arbitration Acts 1950 and 1979 or any statutory
modification or re-enactment thereof for the time being in force, one arbitrator
being appointed by each party. On the receipt by one party of the nomination in
writing of the other party's arbitrator, that party shall appoint their
arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.



b)*         
This Agreement shall be governed by and construed in accordance with Title 9 of
the United States Code and the Law of the State of New York and should any
dispute arise out of this Agreement, the matter in dispute shall be referred to
three persons at New York, one to be appointed by each of the parties hereto,
and the third by the two so chosen; their decision or that of any two of them
shall be final, and for purpose of enforcing any award, this Agreement may be
made a rule of the Court. The proceedings shall be conducted in accordance with
the rules of the Society of Maritime Arbitrators, Inc. New York.



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.

 
c)*
Any dispute arising out of this Agreement shall be referred to arbitration
at         , subject to the procedures applicable there. The laws of     shall
govern this Agreement.



*
16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable. In
the absence of deletions, alternative 16 a) to apply.



Clause 17
No dry-docking clause to be applied. However prior to delivery of the vessel,
the Buyers have a right to carry out a diver Inspection of the vessel’s
underwater part by divers approved by vessel’s Class with the Sellers, the
Buyers and vessel’s Class Surveyor in attendance at the Buyers’ own risk without
any interference to the Seller’s cargo operation.


If due to port regulation or in opinion of vessel’s Class Surveyor the condition
at the port of delivery are unsuitable for such inspection (unclear water,
strong current etc.), the Sellers shall make the vessel available at a direct
suitable alternatives place near to the delivery port at the Sellers’ cost.


The expenses for divers’ cost and class surveyors’ fee to be borne by the Buyers
unless damage affecting the class is found. If any damage affecting the class is
found, the Sellers shall bear the divers’ cost and class surveyors’ fee.


Should any damage be found that will impose a recommendation of vessel’s class
then:


(A) In case class imposes recommendation of class that does not require
dry-docking before next scheduled dry-docking, the Sellers shall pay to the
Buyers the average repair cost for such damage, which to be the direct cost to
repair such damage only, not including any docking (dockage) and general
services charges, as per two quotations received by reputable independent
repairers in Far East taken by the Sellers and the Buyers respectively. The
Sellers shall be discharged from any claim whatsoever by the Buyers in
connection with the underwater damage once the Sellers settle in cash the
average repair cost between the two quotations to the Buyers.


8

--------------------------------------------------------------------------------


(B) In case class recommendation requires the vessel to be dry-docked before
next scheduled drydocking, the Sellers shall place the vessel in dry-dock at
their expense, time and cost at Sellers’ choice prior to delivery of the vessel
to the Buyers and repair same upto vessel’s Class satisfaction.


The class shall be the sole Arbitrator as to whether underwater damage, if any,
will impose any recommendation of class.


In the event the vessel is required to be dry-docked, the Sellers have the right
to take the vessel from the intended delivery port and proceed directly, in
ballast, to a port which to be nominated by the Sellers for the aforesaid
dry-docking.


In this case, the Sellers have the right to re-tender all their delivery notices
which may have already given to the Buyers and further, the cancelling date
shall be extended, taking into account the time required to find a proper
dockyard, the time needed for extra steaming to the dockyard and time needed for
repair in the dockyard. The Buyers have the right to attend the vessel
immediately at the dry-dock. The Buyers have the right to clean/paint and carry
out other works whilst vessel is in dry-dock at Buyers’ risk and expenses
without interfering the Sellers’ works and delivery schedule.


In the event that the Buyers’ works are not completed in dry-docking prior to
the time the Sellers have completed their required works, then Sellers have the
right to tender “Notice of Readiness for delivery” whilst the vessel is still in
dry-dock providing the vessel is in all respects ready to be delivered in
accordance with this Memorandum of Agreement.


Should the Buyers’ works still not be completed and the vessel is unable to
leave dry-dock due to the Buyers’ works within two (2) days from the date the
Sellers to tender the “Notice of Readiness for delivery”, then the Buyers shall
take delivery and pay purchase price of the vessel whilst remains in dry-dock.


This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.


Costs for docking/undocking shall be for the Sellers’ account, however, any
extra time/expenses spent in dry-dock after “Notice of Readiness” tendered by
the Sellers shall be for the Buyers’ account.


Clause 18
The Sale to include timecharter to Atlas Denmark at usd 16,000 daily, less 5%
(five per cent) for 11-13 months from 10th December, and by signing, tri-partite
agreement among Sellers and Buyers and Charterers by fax or by email.


Clause 19
The vessel shall be delivered free of cargo with holds clean and swept, and free
of stowaways.


Clause 20
The Buyers have accepted the vessel and her LR class records and therefore the
sale is clean, definite and outright.


9

--------------------------------------------------------------------------------




For the Sellers: Leader Vessel Ltd Partership


Name:


Title:


Date:




For the Buyers: Bulk Leader Inc. - B.V.I.


Name:


Title:


Date:
 
 
This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers’ Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers’
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document. 